DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 1 November, 2021. The amendments will not be considered (see explanation below under Election/Restriction response, in view of the claim interpretations for examination purposes of claims 1 and 7-8 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)), as they are directed to a non-elected invention (species shown in figures 1-5) not originally elected (see claims filed 13 February, 2020 directed to the invention defined within figures 6-10, and further claim amendments filed on 28 December, 2020 and 25 April, 2021 which remain directed to the species defined within figures 6-10; albeit, claim 1 has been amended during prosecution to be generic across the claimed species, the dependent claims have clearly remained directed to that of the originally elected species shown in figures 6-10) and/or examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now has been amended to recite, “multiple parallel inlet tubes” and “multiple parallel outlet tubes” of which is considered new matter for the recitation that the inlet tubes and outlet tubes are “parallel” in nature, which has not been described by the specification (as originally filed herein, or within the priority documents) in such a way so as to reasonably convey to one skilled in the relevant art that the inventor, or joint inventor, had possession of the claimed invention at the time the invention was effectively filed. In particular, the specification do not explicitly state or reasonably suggest the tubes are “parallel”. The only depiction of the tubes, relative to one another, is within the drawings (figures 1-15), which are not indicative of possession of such features, as drawings are not to scale nor provide evidence otherwise that the tubes are to be “parallel” to one another. To this end, the figures, or specification, do not reasonably depict or suggest, in any way, that the tubes were intended to be “parallel” in nature, at the time the invention was effectively filed. Therefore, the limitations are considered to be new matter. For the initial examination purposes, it is being construed that the tubes are recited without the recitation of “parallel
Claims 7-8 directly depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(a) due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “cooling liquid enters the pump device from the first chamber through the multiple parallel outlet tubes, and then flows out of the pump device directly to second chamber through the multiple parallel outlet tubes”, which presents a case of prima facie indefiniteness, in view of the supposed connection of the pump joined to the multiple inlet tubes and multiple outlet tubes. It is unclear exactly how the cooling liquid enters the pump from the “multiple parallel outlet tubes”, enters the pump, and discharges from the pump via the same “multiple parallel outlet tubes”. How can the fluid flow in two different directions in the “multiple parallel outlet tubes” between the first chamber and the second chamber? Wouldn’t the fluid then not flow to the “multiple parallel inlet tubes” which are sections of the “plurality of cooling tubes” joined between the first chamber and the second chamber, and subsequently not provide the operation as suggested by the specification?  For initial examination purposes, it is being construed that the claim is directed to cooling liquid enters the pump device from the first chamber through the multiple parallel inlet tubes, and then flows out of the pump device directly to second chamber through the multiple parallel outlet tubes.
Claims 7-8 directly depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.

Election/Restrictions
Newly submitted claim limitations, in independent claim 1, in view of the initial interpretation of the claim, in view of the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 1 now recites, at least, “wherein, the portions of the plurality of cooling tubes disconnected by the opening are divided into multiple parallel inlet tubes disconnected by the opening are divided into multiple parallel inlet tubes and multiple parallel outlet tubes, and the pump device is jointed with the multiple parallel inlet tubes and the multiple parallel outlet tubes, and cooling liquid enters the pump device from the first chamber through the multiple parallel outlet tubes, and then flows out of the pump device directly to second chamber through the multiple parallel outlet tubes”, which is now specifically directed to the embodiment shown within figures 1-5, and not useable or defined as being the invention, as Applicant has not invented a combination of figures 1-5 with those of the originally elected invention of figures 6-10 (see claims originally filed at least as of 13 February, 2020). As understood through embodiment of figures 1-5, fluid enters the heat dissipation device via the inlet (31) which flows into a section of the first chamber (30) defined by wall (40). This fluid discharges from the first chamber into the associated plurality of cooling tubes (34) coupled to this section of the first chamber. These associated plurality of cooling tubes are disconnection at a position forming a window (11) the pump is coupled to. This provides the fluid flows from the first chamber into a second, seemingly multiple inlet tubes of the plurality of cooling tubes disconnected, to the pump (10). The pump discharges the fluid into the second section of the plurality of cooling tubes, seemingly multiple outlet tubes of the plurality of cooling tubes. The fluid flows from the multiple outlet tubes directly into the second chamber (36) which then allows for fluid to flow from the second chamber through remaining cooling tubes that discharge the fluid out via outlet (32) of the heat dissipation device to the heat absorbing device. However, such fluid flow is not provided or allowed by the originally elected invention of the embodiment shown in figures 6-10, described at pages 12-13.  In particular, as best understood in light of the connection of the metal column (66), used in place of the tube unit (17) of the first embodiment which was very well understood to provide fluid to and from the heat absorbing device to the heat dissipation device, fluid flows from one chamber enters into a portion of the cooling tubes associated with an inlet side of the pump (62) which then discharges the fluid into the liquid channel (68) section providing fluid to the heat absorbing device (60). The fluid then discharges from the heat absorbing device through the second section of the liquid channel providing fluid back to the pump. The pump then discharges the fluid into the portion of the cooling tubes associated with an outlet side of the pump which then supplies the fluid to the other chamber. Similarly, as shown in figure 6, once the fluid enters the other chamber fluid flows from the other chamber back to the first chamber via tubes not disconnected by the pump. Therefore, the originally elected invention, not useable with the amended limitations presented herein of a different independent or distinct embodiment, are not entered, as the limitations provide the invention being directed to another embodiment not originally examined on the merits.
It will be noted that at pages 5-6 of Applicant’s Amendments/Remarks, Applicant points to figure 8 of the embodiment of figures 6-10 to state that the embodiment reads on the presented claim amendments within the reply filed on 1 November, 2021. However, as suggested by the Applicant, this would cause the fluid to not enter into the metal column, and thereby, not provide working fluid into the heat absorbing device. Thus, rendering the invention, which is claimed, useless for the intended purpose of cooling a heat generating component claimed to be attached to the heat absorbing device for removing heat from the heat generating component.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the claim limitations amended are withdrawn from consideration as being directed to a non-elected invention, and thereby, not entered.  See 37 CFR 1.142(b) and MPEP § 821.03.

Deposition of Claims
Accordingly, claims 1 and 7-8 remain pending, with such amendments presented within the reply filed on 1 November, 2021 will not be considered (see above).
Claims 2-6 were previously cancelled.


Claim Interpretation
The claims are being interpreted under 35 U.S.C. 112(f), as set forth within the Non-Final Office Action mailed on 2 July, 2021 (see pages 2-5).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKASHI (JP 2006/234255 A – published 7 September, 2006; previously provided to the Applicant in the Non-Final Rejection mailed on 31 August, 2020).
As to claim 1, TAKASHI discloses a liquid cooling system (shown in figure 4), comprising:
a heat dissipating device (100; par. 21, lines 245-247), which comprises a plurality of cooling tubes (102; par. 19, lines 213-219) and a plurality of fins (103; par. 19, lines 213-219) arranged on said cooling tubes (positioning of the fins shown in figures 1 and 2c);
a pump(300) device, integrally mounted between said cooling tubes (shown in figures 1, 2c, and 4; par. 24, lines 293-296; par. 25,lines 306-309) for circulation of coolant inside said cooling tubes (par. 15, lines 276-278; par. 23, lines 279-287); and
a heat absorbing device (combination of 500 and 600; par. 22,lines 267-268; par. 31, lines 373-377) for attaching to a heat-generating component (par. 31,lines 373-377) and being arranged for heat conduction with said heat-generating component (par. 22, lines 265-270 and par. 31,lines 373-377 provide the heat absorbing device is mounted onto the heat-generating component, such that the components are in thermal communication with one another through contact, thereby providing communication via conduction),
wherein the heat dissipating device has an opening (hole between cooling tubes, 102, that flank adjacent sides of the pump as shown in figure 1, 2c, 3, and 4) formed by disconnecting and removing portions of the cooling tubes and the fins, so that the pump device is capable of embedding in the opening and surrounded by the cooling tubes (In addition, it will be noted for the Applicant the recitation of “formed by disconnecting and removing portions of the cooling tubes and fins” is seen as a product-by-process claim. See MPEP §2113. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this case, the Applicant's invention provides that portions of the fins and cooling tubes are to be removed to form the opening which the pump is to be embedded in, e.g., a hole which houses the pump and has the cooling tubes and fins removed from.  In this prior art, TAKASHI discloses an opening which the pump is fitted in which is devoid of cooling tubes and fins, such that the product disclosed by the prior art is seen to be the same as that of the prior art, as characterized by claim 1. For this reason, the prior art provides the hole and positioning of the pump which is seen to be structurally the same as that in the claimed invention regardless of the process to make the opening and position the pump. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TAKASHI (JP 2006/234255 A – published 7 September, 2006; previously provided to the Applicant in the Non-Final Rejection mailed on 31 August, 2020), in view of LAI (US 2008/0128114 A1) and CHEN (US 2019/0343018 A1 – published 7 November, 2019 which is prior the earliest priority date of claims 7-8 of the present invention).
As to claim 7, TAKASHI further discloses wherein said heat absorbing device comprises a heat absorbing plate (600) and a heat absorbing cover (500), and said heat absorbing cover is arranged on the heat absorbing plate (figure 4; par. 22, lines 266-268);
a metal column (connection of 105 and 501; par. 22, line 274) with two distal ends directly connected on said heat absorbing cover and said pump device respectively( end of 105 which is coupled to the pump as shown in figure 4 and end of 501 which is coupled to the heat absorbing cover, 500, as shown in figure 4), and the metal column has an inlet opening(par. 22, lines261-264 and 271-273; par. 23, lines 288-290 – which provides the fluid flows from the pump to an inlet opening of the metal column at the 105 end) and an outlet opening (par. 22, lines261-264 and 271-273; par. 23, lines 288-290 -- which provides the fluid flows from the pump to an inlet opening of the metal column at the 105 end and then is provided through an outlet opening at the 501 end to the heat absorbing cover).
However, TAKASHI differs from the present invention by not disclosing wherein the metal column includes an internal space divided by a chamber plate to form an inlet chamber and an outlet chamber, and said inlet chamber is communicated with said pump device through the inlet opening, and said outlet chamber is communicated with said pump device through the outlet opening, and does not provide the connection of the metal column through direct welding.
First, LAI teaches wherein a heat absorbing device comprises a heat absorbing plate(52) and a heat absorbing cover(54), and said heat absorbing cover is arranged on the heat absorbing plate(figures 2 and 3); a metal column(62) with two distal ends are directly connected on said heat absorbing cover and said pump device respectively(see annotated figure 1, in view of connection to the heat absorbing cover of figure 3 and the connection to the pump of figure 7; par. 35, 39, and 46-47), and the metal column has an inlet opening and an outlet opening (par. 39 – inlet opening is connected to structure 25 of the pump, while outlet opening is connected to structure 26 of the pump), wherein an internal space of said metal column is divided by a chamber plate(64) to form an inlet chamber(either chamber between 62 and 64 or  within 64 of the metal column) and an outlet chamber(either chamber between 62 and 64 or  within 64 of the metal column), and said inlet chamber is communicated with said pump device through the inlet opening (par. 39), and said outlet chamber is communicated with said pump device through the outlet opening(par. 39). In particular, LAI teaches that such a connection via a singular pipe (i.e. metal column) for inlet and outlet connection between the pump device and the heat absorbing cover enables a decrease in risk of damage due to leakage of the heat generating component (pr. 46, lines 7-9) and decreased number in connection joints required thereby aiding in decreased leakage risk (par. 47, lines 1-5). In addition, such a coaxial design of the metal column provides a simplified structure and reduces the space of the pipes (par. 48, lines 1-4). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify, TAKASHI, in view of LAI, to provide the metal column with the internal space being divided by a chamber plate to form the inlet chamber and outlet chamber in communication with the pump device through the inlet opening and outlet opening, respectively, for the purpose taught above by LAI. More so, this would provide that the piping of the combination of 105/501 and 106/502 of TAKASHI, could be provided in a coaxial pipe, so as to create the inlet chamber and outlet chamber to connect to the pipe via inlet and outlet openings, respectively for the purposes provided above.
Secondly, CHEN, is within the field of endeavor provided a liquid cooling system (abstract). CHEN teaches that it is known within the art, due to the reduction of overall volume of heat dissipation modules, that the flexibility in installation and simplifying the structures are taken into consideration (par. 5). CHEN teaches wherein various types of connections, such as “fixed connections”, between two components is known to be synonymous for locking connections, screwing connections, integration connections, and welding connections(par. 56).  This provides that one having ordinary skill within the art would know that these connections are all appropriate within the liquid cooling system art, such that they are art recognized equivalence for the same purpose. See MPEP § 2144.06.  In this case, the connection types for the purpose of joining components is known via these various types of connections, such that one having ordinary skill within the art would have found that substituting a tubular joint connection for a welding connection would provide the same purpose of joining components relative to one another. Furthermore, this is strong evidence that modifying TAKASHI, in view of LAI as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. effectively joining the ends of the metal column of TAKASHI, as modified by LAI, at two distal ends thereof to the claimed adjacent components). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify TAKASHI, in view of LAI, by CHEN such that the connection is via a welding connection, known in the art as stated by CHEN in paragraph 56 of CHEN, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of effectively joining the ends of the metal column at the two distal ends thereof to join to adjacent components, which provides the fluid communication between the parts of the liquid cooling system to remove heat and dissipate it as desired. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TAKASHI (JP 2006/234255 A – published 7 September, 2006; previously provided to the Applicant in the Non-Final Rejection mailed on 31 August, 2020), in view of CHEN (US 2019/0343018 A1 – published 7 November, 2019 which is prior the earliest priority date of claims 7-8 of the present invention).
 As to claim 8, TAKASHI further discloses wherein said heat absorbing device comprises a heat absorbing plate (600) and a heat absorbing cover (500), and said heat absorbing cover is arranged on the heat absorbing plate (figure 4; par. 22, lines 266-268); and said pump device (300) is combined on the said heat absorbing cover (figure 4 shows the pump being coupled to the heat absorbing cover through connection/joining via piping 105/501, at least).
However, TAKASHI, however, does not provide wherein the pump is specifically joined to the heat absorbing cover via welding.
CHEN, is within the field of endeavor provided a liquid cooling system (abstract). CHEN teaches that it is known within the art, due to the reduction of overall volume of heat dissipation modules, that the flexibility in installation and simplifying the structures are taken into consideration (par. 5). CHEN teaches wherein various types of connections, such as “fixed connections”, between two components is known to be synonymous for locking connections, screwing connections, integration connections, and welding connections(par. 56).  This provides that one having ordinary skill within the art would know that these connections are all appropriate within the liquid cooling system art, such that they are art recognized equivalence for the same purpose. See MPEP § 2144.06.  In this case, the connection types for the purpose of joining components is known via these various types of connections, such that one having ordinary skill within the art would have found that substituting a tubular joint connection for a welding connection would provide the same purpose of joining components relative to one another. Furthermore, this is strong evidence that modifying TAKASHI as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. effectively joining the ends of the piping of TAKASHI at two distal ends thereof to the claimed adjacent components, thereby combining these components together). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify TAKASHI by CHEN such that the connection is via a welding connection, known in the art as stated by CHEN in paragraph 56 of CHEN, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of effectively joining the ends of the metal column at the two distal ends thereof to join to adjacent components, which provides the fluid communication between the parts of the liquid cooling system to remove heat and dissipate it as desired. 

RESPONSE TO ARGUMENTS
Applicant’s arguments presented at pages 4-6 are not persuasive, as the amendments have not been entered, as the claim amendments direct the invention to a non-elected invention not previously examined on the merits and are not described, or capable, of being read on the elected invention, by original presentation, of the embodiment shown in figures 6-10.  The Examiner has previously addressed the only relevant argument, of which the Applicant asserts the originally elected invention provides the non-entered claim amendments above (see section Election/Restriction). However, as the arguments are directed to amendments not entered, the Examiner finds the arguments not persuasive and moot.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/16/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763